                                                          a
                                                Q\/)X)     OlV]
            *      '
          lO-viiP         S           e\   o\        37   VADWr)9
     N.
 V
                                                 OQ^ ■
          9)                          -pc; GlI(V “sc^V-U
      \                 u
■vod)^                                MO
                                 l>
      ~Xp lYs,^             'jC?'^
      SXC';^^-b'^-OC-A'd
          (Q1
             HP
                   S|l8d ie©JO
                BUBJUOWiOPUJSiQ
            pnoQ joujsfa st) ‘)iJ©IO
                mz z a 130
                  Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 1 of 16
    /               I                                              VIX?       sv
                    tovi \ "a cy h'au >aQVO
         S20 ui>nb^9.uo^ <;v90 M
                 o
                                                                          V-x,e
                     ?     ^^\ \       S>S\A'bTiW^\4gb                 \vM\y\^]X^^
                     ?vc                                                       v.O)aJ\
                                   ~^Q\ ^1)0^ niTAA ^'AX^
                 ^]pc^i k)vnO          V\Ah   (oirv)^^:^^CO
                                                      \'  '                        \0^i
                                                                                     J O
                         j^^                    Q>^cn              ^
                                    -'OlOO ^ u^■>O0                           ■^T99\ ^^'ij'\
        :^Xy07                            ‘                        jO
               ’ ■o^^^'>saM7 jO V^y^oo                                  -?>^'^
                              C9 ^      _pr         ' OOvr^'X)   ^h]
                                                                                           I ; '*
    ■>^4^>c>               y»i?^Y
                                   s>'^oiJl-y?'\Q’\Y S'nouas' -Iodh/
'                  NC? '^U          91         X                       "XlO
                                                          ^1-
                                          V
                                              ^UAIJ^ \0\AX>
        irwJ-            "VaVAy [iWN
    C
         M'hV^d
        -\                  ,e OU SV'^3wi^ \ yoo '
    (
        \/0l         \     \         ovl      vA^ , '’c.V/TW
        \ U7»\M>
                                                                                                0«
                              yi o'o ^vi 9 w\
                 SI Ytr- ^                            QUl 1 ^
                                                                                         OJ^
                                   iUi^yAr \) (\                          'xrn^
             y             vc? 's:^X-ytj'Vy
                                       VMm                    >1
                 30        T
                                                                '?y
                     Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 2 of 16
                                                                          (T
                                                                                           '• ^! ‘
             ^X?'^\A o^                               Svr         yiolY^"
                                                                    ' \ \                 \^ !|
                                            c.
                    ipi-l^') 4^_ -
                                                  MQ         ."59 \A^
                                                                         ^\1
                                                             A?
         \)) 0(\                    JrrS^KA'dJ., Q:^'               09^ ^J^Oncp^
                                                  ^ O
          ^ \ylO]                                 W
            i/‘7'S'T)                      Yo>^A^'vp oiO(^^>                   -^-3^0^        !
                                                                                              I
                                   yvco^-2^^yO (^^‘^■v,\ •-7,^yQ:*^^
            05^9               ‘                                  <^srV-lr\Q g£
                                       T
                      6)\U^\l
                                             Y^vcfT^                            c:
                                                                                     :?
           (
                   ('=zf)}o\ i V'^ Y^'' 10 oo ■LX -Jv-^ •
             \ \\p 'S'Ti
           Y'C '           'L "GQ                        -   Qd
                                                                   ^7) A \^^bA1QJ\
                                                      ^DO'au      ^^ro
               V):|).y) y?f\ 'xiN'nW^J                                          j^'d
                    ry
'V   (
                                                                               )>'
                    hU                      yoT
                                                                          no
         S'! 'Y'^Vp9 ynWJvy S' yAriO^                                                        i \N
               yr-j £71^                                              ‘■(^^^\x^^
              C VMO                                                            -X3 _^(9 "
                         My ^00\M9Jv V?vi\9c\^ '^Vy'h'v
                   Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 3 of 16
                                                   o6(io                                       o
                                                                              (?n,xry
                                    "34 \S'I>1
    f                                                  Ph^ ‘P7'i
        11.1 'S'd                   C^oQ^d ‘S'Tl 'n
    V IXJ'O oidc?            u-vj             sca■sv>^v
         >           IQQ
                                                                      CLvX j ^'‘'
                 o^au OVA             r3i(
                                                              ^ Wl d JrjfJop' ^
                                              '^>c^ ■'■ \iis\ ■                      .hi
                     ‘S'^iO                  ^.TdbT)              -aV^ '(\ '‘b'd).
                                                                                ■& "Djr®
>            .'o ^a                              IcnvA                 'Wi         'or \
                         CY                                                    '}Y
                       s 1                                        ‘ ‘ ^voig;^^<9
                              buiVctrj^                       ■
                                       1)01 "o    ^)o^^u-llv
                 \A\ Y°                                   -i>Y      oY sw
    \(">         *’ \i\A\VvvvN                            ®   '<:s:yxu.G)         ^^
    ■V)
           Ypi
             \A 1
                       "A                                                 o
                                    OY' ^^''■aW U>“D 0 O              A
                                                                                           I
    JO t7aci;C,'N0                     “vj s\ Y^'crs\}^                   cTY- ^GAW }
                                     C+’idS-V ‘                           ^ D Uf
'Gmc?d^C^' VT) .:^'3)' <Y A/'i                                      ^ c,-D::^vf-sMv^
                 Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 4 of 16
        Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 5 of 16


          x*-
                        vv\ VXs>u-ip|)eA:(                o   ^TTlOuW
                        rN'
 4c?i \)                t



     CxU 5^-6^ m4
     ^^'Tkc \TijOUit>(R- "vf'o.uA oia^tIil <ix?a/T Occuy'3
     ^- er^
         -      i--         iV          W I^yYioAS"
                                                '            ' -
                                                  .VtoA) Cl^cxAu
                              H:Wr                      V\1^5
                                                           _
   ^ m .\rV\.(^ics\ •SdAC' {JlWCoA^icncile,
clm         a          Lnr-e-'Tx'U/'e.. to44'^e_ \U4icL«.l
                                                    xaj voS^
(X
                                           - . K^L\S\ 'Vk.
                    t '.'tvx-O/'ope.Y'Vu lAaWt             ^-
Xfr\e>6' oa , , AAg        o  r     lXy\\ oaAjA \\(xv^tj^lv\c\
     Of<L5eAi3C5 iovx
                       vvv\      or
                                    o
                                                           HW           3|j)jpoi(n!^
•A
     Yk%y_(Xmu'^maA Ao\K*S^ Cc>ins4i‘VA
                               -V"SOA O^                cxyy
                                                                             (OV\


 }?             vbvr          o\^                       U30
        ;              A Vauo'o                     )




                                 3'

                                         CJ^.e5 ,                 PvS            oe

H^og^^WyA K^vvNa'(v>(^' '(V              fAcA^t"
     vvXvv 0^ \AtCv4f\v.A0^XeODI^Avj^'^^'W
                             ollds mm od'
                                           \o^
     Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 6 of 16



                                  V^LuO
                                   0\^                           Ui \-0
      Ve^ixA^
     L    Y^
                    6oe^                          oALdoo^            '
                                                                     a       Qi^\
     d^ULse-
           V\       y' ^ VWxrA^oe^ {\teX ^o
     otWvO

                                                                 0
                                 USiLTps^ow (A^OOJ             dr


 6(ie A-Haxk                      ej
 |
 !




 ^;;35U.v\                       Y\0'^^R6^n^
 ixbz. <x^;.^i^Oi,V Lvti                   'j^(offl5 J J^m€5                C.


^lleeprV            Ij)e, Me Peif l(n<co
 oLi^'              a- UXS               i^'      P C-. .
j
        W HW-
          c^                                         W                   ^V\CAn!J0::if 2»v
XtcLOQT    "'AWc \^beuc. o'                                 iirYAl^tO>\ 4<>
          CoWVL^  uup
cJxiiyV (pfOC^AcioAC^'
                       vA <^vv(j o'?                           <^=o^\.cr
     'A         iXvCt^      O'               ^ W<xp<^m \o^                  v^

                         \v\. (X         •XAr^-Ms, ^^2Ab^^ LOitW
               o;
                            i\
               ^ XcA   e-
                                              L
                  r
                                      j-yi-v I ni(i ':)y '^^'V'^, HR
          -vnjor
          ;<rY?   ■vxa
                                             p?o'y^(Ri
        7/^
 ' Wm                                                                       ;
                                                                                         >
           JojCT)            bUljpv        CJ . 0)^CA|(I
  r-        f?^joyj:rn} py^'dsl-cuav:^ 7"^ AJI? J(C>
-nfxi^cn^             -y sv ;jbc^od) ^ '^sTxo'jp
       ~^n»7>7X'^      Jl^^f W7T v!^ ■
                                                       ui^o ‘(■ 'A/'« fv,          CJh
           'Jq'JO'7 ?Wo9^'ia> 7\/0LU at? 0(TH“ ^]
                                                                          - SO-'VlV
               I-) 7>7j ]J 9\A(rj j ^                    '9'S'ri ^1
                                                                                VtOiij
                  '^ag^dW'-^ {^dgxr^ '^'N?
        ^^0^\)VJiQn9?OO'5'4Tl^^->''^'3'^                           ^X>oV -T)\
                  SX^                  CT^      V.')
                                                                      f
                               C
                                Xi-5\A^ -ifQ^ oy
         Jv^0(hj <Xs                                            XpC       -KmJ
                             .n^AvA
                                <            9^'
                                                            ^ X)    \jro
                                                       fl
                         <                   '^GnCUCI^      '^'0991 XTM^ R
                   MO    ^         ^XX K \       ^\    ^
                                                       QW   VAXTix^O             r\^~
   ^ unco "*n^,                                             a
   ju-r)09 sixy^ W'u)^<;'Y' 'ViSjvjic? ';\
          Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 7 of 16
                                       VO
                         VV-.
                          £
                                                                                         IT
                               (?         u ~^(X.            Y^^u -i
                          j^W'w                              kfjjvi1^
                                                                    L
                   . hDW            Yld'^Olf' >
                                                                     'JC^^ WU1(|3U|~
                                                    r              5                 '■'1^    I Vp
                                                                         9n^(
                                                                                       W/
                                                               ^        97?’;                   "^1
      jjvhy "uy^^ToEl^n                                                                             Vi
               lO                   J7^
                 '^c?,
                                       Y^i/oo ''^. ^y Y^^pi2jS5
                                                              "a^O'
                        ^Jp                   ^u \mjcn '         Orv^
                    (
                                            2S?^Y piv                P^^^w-?!
                         )t?                 cpy ^       ^           ^"^7^
                                                                         {
                        •^yy                       '^7/^  ( ^(/^TiyTn;>> J^Q
                                                                   ' yi^MlW' ±(pU ‘^QdOdp
      ^jfnOlOp                                             h^pv^^ipp
     jp^ij'j vp p?s^ch^ pr^'^P nwojpv "ynp                                                               1
            y\f v ~Y^v<v^;^ p^'!7|?^yoa«?^ ^ 1^ ■^Vjy                                          "^i;)/
                 ' W^lCO "HK                            '^v»ir5\V\ 0 ,       S> X)
lUd
                                                    \ o wnov^
\\    M'adQ^'^W JfV^ TH '^- C?|^
                             -■ ^ COGU'V STV^ JQ
      ^   '~d-
                   |/>fy ■■'iSpO'T'        0''.
                                                             ''-i-npC '-iJ.hMip aW
                                                  Tlji<?|^ 'ii-j)-p jpY
                                     Vi     %/^oo                                             9x>
                                                           ^h
                    Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 8 of 16
                                                                                      jry5
                                                   V         •'
                                                             A
                                                                                   VJ"
                                      ^ Wncry                                 pn               ? \'
              'TV
  rf                                                                  ■!
  y(              ov             vvw
                                                                           ^ UCIl^'3)‘piljy)C'
                        iOf               ,, ^ - ,                    h^'^d y' ^j^opy?
       '27 he
             . C! -ua/ggivuo yd dpv '                             1                /V pp
(m/(V ^                       S'!? yJ'>GQV^yj~y/^jd j
                        jy'jii %II PS 'A /Ag 'ipH ‘0 POQ
         ”5 uAO                   k.\ ^^.X>            UG)             JOV
   I).
   f                                       N   '
       9\<QT3^V)Bi^                       V'
                                           n? s\* u>ocr7'^\u^ p
                                                   ^3
                                                (<5(r36//f(^
             shoy'y’py '^y pf»pvm-9            op r yj!
          LOy-tiVp -vop±lp‘<y-y OA^ bUiViOPjin /^l^y jro.
                                                                               CO nw
                                                                                           \
                                                                  A ^Pj
                                                             /9r r3'7                 :7
d29L:b!mi^uypiych''^T^d) 'A
                                     \l
                                                                                               !i
                  Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 9 of 16
            Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 10 of 16


       upke^ c^ (iTi^'^jP'
 <1?T "-Hji,              Capu.                                 COUcAp^                  ,
 B                                 lA.jl'^i-ACcd ''4^/^ ^Mp3n'^"j( ylAiu/t--
                                     /Ty ^I^{vrnm.^
                                           I
                                                    <^>Jp^^ CocvT Pjl"                  LC

                                  / 5J1U


             ■CLi'' i\       A^lilavih biA                        Mor/^/;, it^h/^ks
        X                 ac^ C/PA/r^ijitih-s skoto^Y'iji^
riiS
                              J

        jCcc^uSe-                      HcAJ^ / f                                         "77cQ
                    uuu   -                  l^(uA '--O ^X^'K                           o/L
~/D am

                          C   ^                               Ocd ^'-Ka4        I€>U
                                                                               rT
                         w                                            /r
                                           A-te

                                                         A r
\\<^
        ncL i A Us U- r pd^ c>\_ . ,0 V                        ^(OuT       A



  i^.
  CX)                              y   <SkrxJk) t                              Poa/l "
                         /3 Vi l/^                Fv^clllJ,       4



"jTjT                     ^                              CoiLri" (jwicjpMorTO^
 4^W\/v 4o                                        -(tiyfeoQ*
                                                      \
                                                             . ujkcj hk Oyd
      ^ (T^I                           avT    CClAC A^W\.                           oAAi'^\,
bSvc^ \\<^ Vv^jA                             Ae:^ CP^                      4o
               OL         one^      <5^'
                                                       Qdk tyN^i ts W^(x\
                                              ^ /0
                                                \1
                    917 7 p7)f^'J5^
         4-W                                                              -09f7
                                      W'l'p''
                                                XT
           QtCl'&
                                                                           ~V1
                                            ddx^           't>C75 J
                 9;
                    <?   )v/T?              ;        fyyy 5/ y            yxr>(3
        -^iond                                  ^yin?f^y3 990^7
                              ^©/..
                                          9«)03(1                                     a
                    ■77                                                           f
                             ->7 y ^9~sj(i,0+-. FjcTWi?    m                  nnjj<n
                                                  fv
                                 j/yoi^uL                                         07 (a
                              man i'^;                VP
                                                  yyj y                           f
                                                                           ~\r<
                         n    JXJJTnQ—      \^^Cy)-'       -2X!9'     ’
ii   ^r.7c;3)Tn|:^v3cl^
      *o^'nQ'i\'0                         <-^'W‘ 9     \
            Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 11 of 16
                                                                                    •' i
                                                                                                                                                     rs:jU3UJiuoQ
                                                                                                                      "’^wspep—j|^
                                 Pq                                                                                                 03 p3il9j3J ST ^ssnbsj JTIO^
        90-$-A?^                                                                                             psjOBilJOO SB,W
a o C B a S B B S
                                                                                                                               pSRBS psiUEM no/C uosjsd siij_
                                      acsonasaao e D c H o ® a
                                                                 o s E fs s C ORoeoQaa                                              AINO 3sn ^V}^U30 »OJ
                                                                                       o n s c e s O Ca B B Ej Ej a
                                                                                                                    a o c o c Q Q
                                                 \         VrrVT'S^TSr^^;^                                                          “ “ = = ° a = - = :» o O = H.
                         '^TC?
                                                     f7
                        h- ^4^^^                 1
                                                                                                                                                          1
                                                                                                                                         ■jvaimuoo ojbluuj
                                         jssnbs-y jBioadg |~3                                                  -        J ^
                                                                                                                        (siqBflBAB u^qA^) jnOJJBjq
                                      SJBQ 3SE3J3^ ^ssqo
                                                                                                                                             J35SJUIJAJ
                                             3ununooov
                                                 #JD /#OV
                                                                                                                                              jsXmb^ j j
    4^4^3130/aOcJ                                                                                                 V
                                                                                                                                         :30B5uo3 ssBsjj
                                                     -HMVN                                                  T T
                                                                                                                               •■03X373^03 31Va
                    AXni3V>f                                           IVlDHdS 31VWNI                                                            A
                    AXi ii^ vd NOLLoaxmoD / NouMaxaa lanav axnhoo mosawq
                       Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 12 of 16
Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 13 of 16




                                      D\/-10-353




 Donna F. Hartsoe, Plaintiff
 -vs-


 John L. Hartsoe, etal. Defendants



                                   MINUTE ENTRY


 This matter before the Court on plaintiff's motion summary judgment and
foreclosure. Plaintiff is present with counsel Clinto n J. Fischer, John .Hartsoe
not present. James Hartsoe present pro se.

Plaintiff calls: James Hartsoe is sworn and testifies.


Donna Heisel is swmrn and testifies, direct. Plaintiff's Exhibit's 4, 3, 1, 2, 5,'(& 6
arc offered and admitted, cross, no re-direct. Witness may step down.

Plaintiff rests.


Defendant calls; James Hartsoe resumes the stand still under oath, cross, no
direct. Witness may step down.

Defendant calls; Lillie Morris is sworn and testifies, direct, no cross. Witness
may step down.

Court will take the motion under advisement.


Done this 24th day of August, 2011 with the Honorable C.B. AAcNeil presiding.


                                                        Lyn Fricker
                                                       Clerk District Court
                                                       By; AAary Asper, Deputy
                                                       Cr: bm


Cc: Clinton Fischer
    John Hartsoe
    James Hartsoe




                                             " ,/
                                                                                                              :sa.!|d^:a uoiS3iUJU-ioo Am
                       i iioz 'Z ludysaiicig 'uju.'OO                                                                             Ajb^ou
                                                                                f;
                       i Aii^inOOVdOOiH'tf.H? 4
                  !!suozyvjo8jr43-0!iqnd/JE}ON p                                         j^s'-
                                                              •jp     mM ?
                   ’        w3i3iHi'viayg                                                        Slu 0jcyeq ujoaas puB paqyosqns
                   i            Tras'Tvioudb                        «%fgp                    I
                                                                                                          lo .iwancja            p SJB?.©
                                                                                           Gzmn uv ly i
                                                                                                                        Qi:jzaU '^nil
1
                                                        ■Si
                                                                                                     \
                               C)                                                                            Viyc^ ^ sa^a
                                                                            \                                                               n
                                                                                          SAj^A VMq\ 'DJ-TiA'lpA
                                                                     V'
                                                                                          ,      ■ ~Y^\jry\yo
                                                                                                 ■ ^Vnrf^                                   ^
                                                                                                 n       V
                               \^o                                                   V                   OA
                                       bu^'DC^ '^^3V^:?
                                    soaAQvA                                                                   ^UjQiCi
                                                                                                              ^:s\vr<!£^
                                                                                                                           -VXApiU o-]^^
                                                                                                     ^b9
        Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 14 of 16
                                V ^      \ .       '
    ^;‘^TTW?T7r_.,j^

                                                                                                                        Q9S]NA3-^'j''^£.:
                 Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 15 of 16
                                                                             \




]i^oyri2z>_ , ooul/- :-^^ry')e5

                    ihiC,Ol.n ti-;Ooft-
                                 \

           4'
                          \
                      Hfxrfcc




                                                                                                                                                :■/'''   ,:V. .;.V

                                                                                                                                      5d:U'V-
                                 \
                                                   \
                                 -j
                                                                                 '^\
                          O                        - te   . .DVV                                  \                                               \
; I

                      )       Lmy Jc/efCty), -.&,CiC;uJ'i.,, . y JU                                              i_: J               Oi-Li
                                                                                                                                  l\
                                                   V
                                                                                                  \
■: ;
             )
;.i._>..—y..*'
                                -.'   '. \
                                                   0 '^:>iy=yLiy-:i\s4sy.:                       V\y:                            c



                    \ DoK'^We                          o.I\
                                                                   A                         '’So i
                                                                                           LI/n


                                             \:y                                                    f\6y
 ■




                                                                                ..y'/                                            7-
                                                                   ■      /                                      :x              /

                                                                   /
                                                                                                  K          /
                                                                                                                      7^
                                                                                                                      ■ /■/'7'
                                                                   '•w



                                                                            \

                                                                                        yrr-;c^ ry>4 Ci-'v                                                           "NO
                                                                                                   <r\                                                               GO
                                                                                                   /'    )
                                                                                                  nL ^
                                                                         /. //




                                                                                                      OFFICIAL STAMP
                                                                                           • ■ KELLYTFJOYaRANDT
                                                                                            NOTARY PUBLiC-OREGOM
                                                                           ymy COivifyliSSION N0-r9S3289A
                                                                       MV'COMMISSION EXPIRES AUGUST13,2020
                          Case 4:20-cv-00089-BMM-JTJ Document 1 Filed 10/02/20 Page 16 of 16




                    Certificate of Ackn o wle d g e iTi e n 1

                    State of
                                                                                                                                      \
                    County of                                                                                                         'r
                                                                                                                     •l ;         \

                                                                            \/
                                                                                 -V    \
                                                    /   ,,
                                         --rt
                                                                                  \\
                                                                                      .
                                                                                      V \


                               AVI                ;V         ^ before me                    I
                                                                                                     (notary)
                    On
                                         (dale)                                                  \



                                                                                                            •c"\ ;
                                                                   \. r-                        rt\
                                                             rtrtrtl
                    personally appeared,                                    (signers)




                                                    -OR -
                    □     personally known to me
                                                                                 Ko fhp Derson(s) whose nam e(s) is/are
                                                                                 be the per                          executed the same
                    'd rtrtbfdC                                                  f gChedfgna.ure(s! oo                      the instrument


                     " SWSVASortrtd rton. aaed, e„c.ed .be                 WITNESS my           h and and official seal


                                        OFFICIAL STAMP                                                                        \
                                     ?-?ELLYN JOY BRAWD i                         \                                                   >      A


                             ^ NOTARY PUBLIC-OREGON                          y
                                  COMMISSION MO. 953289A
                        MY COMMISSION EXPIRES AUGUST 18, 2020                                          innature)
                                                                                            (notary' s'.g
                                        (sea!)



                    n
iialsiamp
  JOY BRAMQ
                OM ^1
  UBLIC-OREGnP,C?i4.
 lOsM NO. 953.       i.
; .august 16, 2C20




                \
